Title: From Thomas Jefferson to Thomas Appleton, 8 October 1824
From: Jefferson, Thomas
To: Appleton, Thomas


Dear Sir
Monticello
Oct. 8. 24.
My last letter to you was of May 17, since which I have recieved your’s of Apr. 1. May 1. and June 10. I had  desired my correspondent in Richmond, Colo Bernard Peyton to procure a bill of excha. on London which will nett there 500.D. clear of exchange payable to mr Saml Williams on your account  to whom I have written to remit the same to you. I just now recieve his information that is done, and a 3d of the bill which I inclose for your satisfaction of this sum 444.D. are for the year’s interest to M. & Mme Pini. I am later than usual in this remittance this year. this is caused by occasional variations in getting our annual produce to market, to which we are liable. I wish this may be the only apology I shall have to make to M. and Mde Pini. when I wrote to them my letter of Oct. 8. of the last year I thought it tolerably certain that I should be able to commence this year the  paiment of the principal I owe them as I then proposed, and was much gratified by the kind letter of mr Pini acquies in that arrangemt. I meant to effect these instalments by a sale of property, tin   of waiting to do this from the annual proceeds of my farms, but  such continue to be the pecuniary difficulties of the Southern and farming states that  the long continued low prices of produce render it impossible to sell lands for one third of their value. to pay a debt in this way is trebling it. I can assure you that the lots of mr Mazzei for which this principal is due could not now be sold for 1000.D. I am persevering in my endeavors to make a sale of  a part of my landed estate to enable me to discharge this debt, but I fear that M. & Mde Pini  may still have to continue further their kind indulgence until I can find a sale on terms of a not too heavy sacrifice. I do not absolutely despair of a remittance this year, but I see as yet no certainty of a sale which may enable me to make it. in the mean time their annual interest shall continue to be as regularly paid as the proceeds of any funds in which they could vest the principal there.The balance of the 500.D. to wit 56.D. more or less as the bill shall nett with you, is intended on account of the marble fascia Etc for which I applied to you in my letter of May 18.  I  sincerely regret Raggi’s unfortunate accident the bases cannot now be recd in time to erect the columns on them this season if we get them therefore betimes in the spring we must be content. by that time we shall hope the capitals and paving  squares will be coming to us.You will learn from our papers or from your friends here that the arrival of genl La Fayatte in this country has kindled a  flame of enthusiasm such as hardly ever was seen  before, he is now in a progress from town to town at their special invitns recieving  manifestations of affection which shew the gratitude of our country for his  former  services & sacrifices. he promises me a visit to Monticello within about  a fortnight or three weeks from this time, and a public dinner will be given him in our Rotunda. I am  glad to recieve your letters from time to time that I may know how our work is going on and when it will be ready. in the mean time send me as near an account as you can of the balance we shall have to pay when all shall be done and on ship-board, that our remittance may be as nearly exact as may be. I salute you with great friendship and respect.Th:J.